Title: To George Washington from John Sullivan, 3 February 1785
From: Sullivan, John
To: Washington, George



Sir
Exeter in New Hampshire Feby 3d 1785

The state meeting of the Cincinnati in New Hampshire have received and considered the proceedings of the General Meeting held at Philadelphia in May Last[.] when we view the respectable Characters which attended that Meeting and call to mind the repeated proofs they have given of their great abilities and penetration Nothing But the clearest conviction could bring us to believe an Error or an inconsistencey in their proceedings—The Society was Instituted by officers who having Endured Every species of Toil & danger Distress were about to return [to] their respective families many of which were by the Long absence brought to a Degree of poverty and Even those which were before in the most affluent Circumstances considerably reduced—such was the state of our public funds That instead of receiving & carrying home with them the reward of their services or the wages which they had stipulated for to relieve those who had patiently Suffered a Tedious absence they could only present them with Scars & ruined Constitutions—The freedom of their Country being effectually secured They then devised a Method for perp[et]uating that friendship for Each other which had subsisted among them through the Course of a Long & Tedious war supported under the severest

trials & Cemented by their Blood—They considered the Emblems of the society as the most Endeuring tokens of that friendship and wishd that it might be Cherishd among their Children.
The funds were intended to relieve the widows and orphans of their Brethren who had fallen in Defense of their Country & Members of the Society who might become objects of their Charity—If these were the principles upon which the Society was founded what good Reason can be assigned for not Suffering the same marks of mutual friendship to be held in grateful remembrance by their Children  which are allowed of Such high Estimation among the parents.
You will pardon us for observing that by placing the funds in the hands of the respective Legislatures it seems to indicate that Instead of officers reduced in Circumstances by the  want of pay & the common misfortunes of war they had arrived to such a Degree of wealth & affluence That they had Even so great a plenty of Cash that a new & unheard of method must be contrived to take it from them & place in hands which could at pleasure deprive them of it without their having the Least possible controul over it—or voice in Disposing of it—And we flatter ourselves that we cannot be accused of indecencey when we observe that as the Existence of the society is to End with the Lives of the present members the funds must consequently be a gift to the Several Legislatures or if continued by the admission of new members under Charters obtaind as proposed in the Last Meeting the funds will be Lost to the Donors & their posterity & together with those Endeuring Marks of friendship will be Enjoyed by neither the persons who had a right to claim them or by their Desendants—we know the uneasiness which the Institution of this Society created among the people & are at no Loss to conjecture the Occasion but if it was thought necessary to Quiet the minds of people & to Silence the Tongue of Envy, would it not have been done more Effectually by removing the Cause of Complaint—& abolishing the Society at once we are not Tenacious of contending for the power of writing to Each other as Societies though it might be difficult to assign a Reason why Ever[y] member of the united states Every Convention Committee of Safety & the persons Composing a Town Meeting should have a priviledg of Corrisponding with Each

other upon public affairs & the officers of the American Army alone be Deprived of it.
The Establishing a Common fund & reserving Liberty to Dispose of it for Charitable uses has been complained of as Dangerous to the Liberties of this Country. societies of various kinds have often done this without alarming the people & if Joint merchants free masons or the Members of any other society took the Liberty of Disposing of their own money for Charitable purposes the right has never before been called in Question or the Charitable Disposition been Deemed a Crime.
But if pretences Like these are to be regarded or fears so ill founded are to be Quieted we wish the Ax may be Laid to the Root of the Tree & the Society be intirely abolished & Every member take back & Enjoy what he has put in the funds or dispose of it—according to his pleasure.
We became Members of the Cincinnati upon the original plan & cannot conceive ourselves bound by Articles to which we never subscribed and in Case it should become necessary to Establish a new system we shall Individually claim a right to determine for ourselves whether we will become members or whether we will not.
